DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,4-9, 16, 17 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over An et al. [US 2011/0215349 A1], in view of Li et al. [US 2019/0073944 A1] and further in view of Tiwari et al. [US 2017/0018538 A1], “ Tiwari”.

Regarding claim 1, An et al. discloses a light-emitting device package (Fig. 1 and 5, comprising: 
a lead frame (Fig. 5, 10); 
a first light-emitting device (32top) mounted on the lead frame; 
a second light-emitting device (32middle) mounted on the lead frame; 
a third light-emitting device (31top) mounted on the lead frame; 
a fourth light-emitting device (31middle) mounted on the lead frame; and 
a phosphor (Fig. 1, 41/42/43) contained in an encapsulant present on the first, second, third, and fourth light-emitting devices (¶[0068] and ¶[0072] teaches red phosphor containing resin covers the LED – see Fig. 1, the Examiner notes the figure 5 contains the same structure of figure 1 with the exception of multiple LEDs), 
wherein the phosphor emits a first color of light (red -¶[0072]), 
the first light-emitting device (32top) and the second light-emitting device (32middle) emit a second color of light (green - ¶[0072]), 
the third light-emitting device (31top) and the fourth light-emitting device(31middle) emit a third color of light (blue - ¶[0072]),  and 
An et al. does not discloses the second color of light emitted from the first light-emitting device and the second color of light emitted from the second light-emitting device have different wavelengths.
However, adjusting the wavelength of the green peak to get a specific desired green color having a different wavelength of green, is known in the semiconductor art. Specifically, Li et al. discloses a micro light emitting diode display panel (Fig. 2, 100) including a plurality of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have varying wavelengths for the green LED as taught in Li et al. in the device of An et al. such that the second color of light emitted from the first light-emitting device and the second color of light emitted from the second light-emitting device have different wavelengths because such a modification would allow for the control of the green light intensity, therefore the micro light emitting diode display panel can have good display quality (¶[0037] of Li et al.). 
An et al. as modified does not explicitly discloses the electrical connections between the four LEDS such that the first light-emitting device and the third light-emitting device are connected in series between a first anode and a first cathode, and the second light-emitting device and the fourth light-emitting device are connected in series between a second anode and a second cathode, the first and second anodes being electrically isolated from one another, and the first and second cathodes being electrically isolated from one another.
However, An et al. discloses in an alternative embodiment various electrical connection between LEDS is possible. An et al. discloses two LEDs (Fig. 19, 31 and 32) can be isolated from st LED) and the third light-emitting device (3rd LED) are connected in series between a first anode and a first cathode, and the second light-emitting device (2nd LED) and the fourth light-emitting device (4th LED) are connected in series between a second anode and a second cathode (as shown in Fig. 1C annotated). The first and second anodes being electrically isolated from one another (as shown in Fig. 1A), and the first and second cathodes being electrically isolated from one another in order to independently controlled the LEDs in the respectively zones in order to provide customizable light emissions, improved color mixing, improved color rendering, improved color uniformity, improved color quality, improved thermal properties, improved optical properties within the packaging device (¶[0015])
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have a suitable alternative electrical connection between the LEDS as taught in Tiwari  in the device of An et al. as modified such that the first light-emitting device and the third light-emitting device are connected in series between a first anode and a first cathode, and the second light-emitting device and the fourth light-emitting device are connected in series between a second anode and a second cathode, the first and second anodes being electrically isolated from one another, and the first and second cathodes being electrically isolated from one another because such a modification would all for the LED packaging to customizable light emissions, improved color mixing, improved color rendering, 

    PNG
    media_image1.png
    382
    507
    media_image1.png
    Greyscale


Regarding claim 4, An et al. as modified discloses claim 1, An et al. in view of Tiwari discloses different color spaces are set according to voltages applied to the first anode and the second anode, respectively (An et al. in view of Tiwari discloses the independent controls for the two sets of LEDs – see claim 1).  Further, the Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.  The recitation of “different color spaces are set according to voltages applied 

Regarding claim 5, An et al. as modified discloses claim 4, An et al. in view of Tiwari discloses a first color space is set in response to an ON voltage being applied to the first anode and an OFF voltage being applied to the second anode (An et al. in view of Tiwari discloses the independent controls for the two sets of LEDs – see claim 1).  Further, the Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.  The recitation of “a first color space is set in response to an ON voltage being applied to the first anode and an OFF voltage being applied to the second anode” does not distinguish the present invention over the prior art of An et al. as modified who teaches the structure as claimed.

Regarding claim 6, An et al. as modified discloses claim 5, An et al. in view of Tiwari discloses a second color space is set in response to an OFF voltage being applied to the first anode and an ON voltage being applied to the second anode, the second color space being different from the first color space (An et al. in view of Tiwari discloses the independent controls for the two sets of LEDs – see claim 1). Further the Examiner notes that a recitation of 

Regarding claim 7, An et al. as modified discloses claim 6, An et al. in view of Tiwari discloses a third color space is set in response to an ON voltage being applied to the first anode and an ON voltage being applied to the second anode (An et al. in view of Tiwari discloses the independent controls for the two sets of LEDs – see claim 1). further the Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.  The recitation of “a third color space is set in response to an ON voltage being applied to the first anode and an ON voltage being applied to the second anode” 

Regarding claim 8, An et al. as modified discloses claim 1, An et al. further discloses the second color (green - ¶[0072]) of light has a wavelength band between a wavelength band of the first color of light (red -¶[0068] and ¶[0072]) and a wavelength band of the third color (blue - ¶[0072]) of light. (The Examiner notes the colors of the light meets the wavelength requirements on the visible light spectrum).

Regarding claim 9, An et al. as modified discloses claim 1, An et al. in view of Li et al. further discloses the wavelength of the second color of light emitted from the first light-emitting device is different than the wavelength of the second color of light emitted from the second light-emitting device. The combination does not explicitly disclose the wavelength of the second color of light emitted from the first light-emitting device is shorter than the wavelength of the second color of light emitted from the second light-emitting device. 
However, adjusting the wavelength of the green peak to get a specific desired green color having a different wavelength of green, is known in the semiconductor art. Specifically, Li et al. discloses a micro light emitting diode display panel (Fig. 2, 100) including a plurality of micro light emitting diodes having different light wavelengths and controlled independently.  Specifically, Li et al. discloses a micro light emitting diode (112A) and a micro light emitting diode (112B) are green micro light emitting diodes in the micro light emitting display.  Li et al. further discloses configuring the two green micro light emitting diodes to have two different 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the wavelengths for the green LED as taught in Li et al. in the device of An et al. as modified such that the wavelength of the second color of light emitted from the first light-emitting device is shorter than the wavelength of the second color of light emitted from the second light-emitting device because such a modification would allow for the control of the green light intensity, therefore the micro light emitting diode display panel can have good display quality (¶[0037] of Li et al.).  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 16, An et al. as modified discloses claim 1, An et al. further discloses the third light-emitting device (31top) and the fourth light-emitting device (31middle) emit the third color of light having a same wavelength (An et al. discloses the LED (31) emit light from the blue wavelength (430nm to 480nm - ¶[0072]). 

Regarding claim 17, An et al. as modified discloses claim 1, An et al. further discloses the third light-emitting device and the fourth light-emitting device emit the third color of light having different wavelengths (An et al. disclose the LEDs are green, An et al. in view of Li et al. discloses the wavelengths of the green light are different (see claim 1)).

Regarding claim 22, An et al. discloses light-emitting device package (Fig. 19 with support from Fig. 1) comprising: 
a lead frame (Fig. 19, 10); 
a first light-emitting device (31) and a second light-emitting device (32) mounted on the lead frame; and 
a first phosphor (the phosphor within resin layer 41) configured to emit light having a second color different from the first color of light emitted from the at least two light emitting devices (¶[0068] and ¶[0072] teaches red phosphor containing resin covers the LED – see Fig. 1); and 
a second phosphor(the phosphor within resin layer 43) configured to emit light having a third color different from the first color and the second color (¶[0068] and ¶[0072] teaches yellow phosphor containing resin covers the LED – see Fig. 1), 
wherein the first light-emitting device is connected between a first anode (31B) and a first cathode (31A), and the second light-emitting device is connected between a second anode (32B) and a second cathode (32A), the first and second anodes being physically isolated from one another (¶[112]), and the first and second cathodes being physically isolated from one another (as shown in Fig. 19 region 21 and 22 are separated).
An et al. does not discloses the first and second light-emitting devices have different wavelengths of the same first color of light.
However, adjusting the wavelength of the green peak to get a specific desired green color having a different wavelength of green, is known in the semiconductor art. Specifically, Li 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have varying wavelengths for the green LED as taught in Li et al. in the device of An et al. such that the first and second light-emitting devices have different wavelengths of the same first color of light because such a modification would allow for the control of the green light intensity, therefore the micro light emitting diode display panel can have good display quality (¶[0037] of Li et al.). 
An et al. does not explicitly disclose that the first and second anodes being electrically isolated from one another, and the first and second cathodes being electrically isolated from one another.
However, An et al. discloses in an alternative embodiment various electrical connection between LEDS is possible.  Tiwari discloses a LED device packaging (Fig, 1A- 1C) which includes LEDS (34) wherein the first light-emitting device (1st LED) between a first anode and a first cathode, and the second light-emitting device (2nd LED) between a second anode and a second cathode (as shown in Fig. 1C annotated). The first and second anodes being electrically isolated 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have a suitable alternative electrical connection between the LEDS as taught in Tiwari  in the device of An et al. as modified such that the first and second anodes being electrically isolated from one another, and the first and second cathodes being electrically isolated from one another because such a modification would all for the LED packaging to customizable light emissions, improved color mixing, improved color rendering, improved color uniformity, improved color quality, improved thermal properties, improved optical properties within the packaging device (¶[0015] of Tiwari).
The Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.  The recitation of “while an ON voltage is applied to the first anode and an OFF voltage is applied to the second anode, the first light-emitting device is driven, the second light-emitting device is not driven, and the light-emitting device package provides a first color space by the first light- emitting device, the 

Regarding claim 23, An et al. as modified discloses claim 22, An et al. discloses the first light-emitting device and the second light-emitting device emit the first color light which is any one of red light, green light and blue light (green - ¶[0072] of An et al.), and the first phosphor emits the second color light different from the first color light among the red light, the green light and the blue light (red -¶[0072] of An et al.).

Regarding claim 24, An et al. as modified discloses claim 22, An et al.  as modified by  Li et al. discloses 
a first wavelength of the first color light emitted from the first light-emitting device and a second wavelength of the first color light emitted from the second light emitting device are 
the first wavelength of the first color light emitted from the first light-emitting device is longer or shorter wavelength than the second wavelength of the first color light emitted from the second light-emitting device (An et al. in view of Li et al. discloses both first and second wavelength of the green LEDs is different – see claim 22).

Claims 18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over An et al. [US 2011/0215349 A1], in view of Li et al. [US 2019/0073944 A1], in view of Chen [US 2015/0084542 A1] and further in view of Tiwari et al. [US 2017/0018538 A1], “ Tiwari”.

Regarding claim 18, An et al. discloses an electronic device (Fig. 1 and 5) comprising: 
a light-emitting device package (as shown in Fig. 1 and 5) configured to output white light (¶[0072]); and 
wherein the light-emitting device package comprises: 
a lead frame (Fig. 5, 10); 
a first light-emitting device (32top) mounted on the lead frame; 
a second light-emitting device (32middle) mounted on the lead frame; 
a third light-emitting device (31top) mounted on the lead frame; 
a fourth light-emitting device (31middle) mounted on the lead frame; and 
a phosphor (Fig. 1, 41/42/43) contained in an encapsulant present on the first, second, third, and fourth light-emitting devices (¶[0068] and ¶[0072] teaches red phosphor containing 
wherein the phosphor emits a first color of light (red -¶[0072]), 
the first light-emitting device (32top) and the second light-emitting device (32middle) emit a second color of light (green - ¶[0072]), 
the third light-emitting device (31top) and the fourth light-emitting device(31middle) emit a third color of light (blue - ¶[0072]),  and 
An et al. does not discloses the second color of light emitted from the first light-emitting device and the second color of light emitted from the second light-emitting device have different wavelengths.
However, adjusting the wavelength of the green peak to get a specific desired green color having a different wavelength of green, is known in the semiconductor art. Specifically, Li et al. discloses a micro light emitting diode display panel (Fig. 2, 100) including a plurality of micro light emitting diodes having different light wavelengths and controlled independently.  Specifically, Li et al. discloses a micro light emitting diode (112A) and a micro light emitting diode (112B) are green micro light emitting diodes in the micro light emitting display.  Li et al. further discloses configuring the two green micro light emitting diodes to have two different light wavelengths in the green display region in order to better maintain the light intensity, therefore the micro light emitting diode display panel (100) can have good display quality (¶[0037]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have varying wavelengths for the green LED as taught in 
An et al. discloses the blue LED chip and the green LED chip may be driven under a driving voltage (¶[0072] of An et al.) An et al. further show several LEDs connected in series in a LED packaging (see Fig. 5).  The combination of An et al. and Li et al. does not disclose explicitly disclose the driver.
However, it is well-known LEDs strings can be connected to other electrical elements in order to form a complete circuitry, in this instance, a driving circuitry.  Chen discloses the circuitry used to illuminate the target with various light sources.  Specifically, Chen discloses a lighting system may include one or more single-channel drivers or one or more multi-channel drivers. In any such cases, each channel output drives a corresponding illuminant (or LED string). Chen discloses N channels driving N illuminants and a controller is included with or operatively coupled to the driver, and is programmed or otherwise configured to individually control each of the drive channels (and hence the illuminants). The controller of this example configuration includes a look-up table (LUT) which is configured to receive user input via the user interface (UI) and to translate that user input into one or more control signals.  In any such cases, the control signals output by the controller selectively control the output channels of the drivers and power the illuminants in accordance with the user input (¶[0037]). 

An et al. as modified does not explicitly discloses the electrical connections between the four LEDS such that the first light-emitting device and the third light-emitting device are connected in series between a first anode and a first cathode, and the second light-emitting device and the fourth light-emitting device are connected in series between a second anode and a second cathode, the first and second anodes being electrically isolated from one another, and the first and second cathodes being electrically isolated from one another.
However, An et al. discloses in an alternative embodiment various electrical connection between LEDS is possible. An et al. discloses two LEDs (Fig. 19, 31 and 32) can be isolated from each other.  Connections (122) and (121) are physically isolated from each other (as shown in Fig. 19).  Tiwari discloses a LED device packaging (Fig, 1A- 1C) which includes LEDS (34) wherein the first light-emitting device (1st LED) and the third light-emitting device (3rd LED) are connected in series between a first anode and a first cathode, and the second light-emitting device (2nd LED) and the fourth light-emitting device (4th LED) are connected in series between a second anode and a second cathode (as shown in Fig. 1C annotated). The first and second anodes being electrically isolated from one another (as shown in Fig. 1A), and the first and second cathodes being electrically isolated from one another in order to independently controlled the LEDs in the respectively zones in order to provide customizable light emissions, 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have a suitable alternative electrical connection between the LEDS as taught in Tiwari  in the device of An et al. as modified such that the first light-emitting device and the third light-emitting device are connected in series between a first anode and a first cathode, and the second light-emitting device and the fourth light-emitting device are connected in series between a second anode and a second cathode, the first and second anodes being electrically isolated from one another, and the first and second cathodes being electrically isolated from one another because such a modification would all for the LED packaging to customizable light emissions, improved color mixing, improved color rendering, improved color uniformity, improved color quality, improved thermal properties, improved optical properties within the packaging device (¶[0015] of Tiwari).

Regarding claim 20, An et al. as modified discloses claim 18, An et al. in view of Chen further discloses the driver comprises: a first driving circuit configured to drive the first light-emitting device; a second driving circuit configured to drive the second light-emitting device; and a controller configured to control the driving of each of the first light-emitting device and the second light-emitting device (Fig. 8 and ¶[0037] of Chen discloses the lighting system can include multiple drivers and a controller – see claim 18 for the modification of An et al. in view of Chen).

Regarding claim 21, An et al. as modified discloses claim 18, An et al. in view of Chen discloses the controller controls the driving of each of the first light-emitting device and the second light-emitting device based on at least one of user setting information or content information. (Fig. 8 and ¶[0037] of Chen discloses the lighting system can include multiple drivers and a controller – see claim 18 for the modification of An et al. in view of Chen).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection required by Applicant’s amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYA M RAMPERSAUD whose telephone number is (571)272-3464.  The examiner can normally be reached on Mon-Wed 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PRIYA M. RAMPERSAUD
Examiner
Art Unit 2891




/MARK W TORNOW/Primary Examiner, Art Unit 2891